EXAMINER’S AMENDMENT

I.	An Examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

IN THE CLAIMS: 

A)	Please cancel withdrawn claims 1-12 and 21-32.







REMARKS: 
II.	Claims 1-12 and 21-32 have been canceled as stated above based on non-elected claims withdrawn without traverse (see MPEP 08-07).
	Note: Applicant’s traversal has been treated as an election without traverse at least based on Examiner’s response as filed on 09/18/18.

III.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.  





/SHAWN AN/
Primary Examiner, Art Unit 2483

 
Reasons for Allowance

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement 
2. 	The information disclosure statements (IDS) were submitted on 02/04/22, 12/13/21, 06/04/21, 04/23/21, 12/24/20, 11/11/20, 07/15/20, and 05/26/20. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the Examiner.

Response to Applicant’s remarks
3.	Applicant’s remarks with respect to currently pending claims 13-20 as filed on 01/15/19 have been reconsidered/reviewed.
Note: withdrawn claims 1-12 and 21-32 have been canceled as discussed above in the Examiner’s Amendment.

Response to Appeal Brief
4.	Applicant’s remarks with respect to currently pending claims 13-20 as filed on 11/11/19 have been reconsidered/reviewed.
	Note: Examiner acknowledges the Patent Board Decision on claims 1-12 and 21-32 (Examiner Reversed) as filed on 12/09/21.

Allowable subject matter 
5. 	The following is an Examiner's statement of reasons for allowance.	
Claims 13-20 are allowed.
Independent claim 13 and corresponding/dependent claims 14-20 (by virtue of dependencies) are allowed as having incorporated the novel feature, wherein the prior art of record fails to anticipate or make obvious the novel feature (allowable subject matter with strong emphasis on the recited “mapping at least a portion of the part to the origin on the jig extension”) as specified in independent claim 13.



			
Conclusion 
6.	The prior art made of record is considered pertinent to Applicant's disclosure.
A) 	Regan et al (10,393,512 B2), Automated 3-D modeling of shoe parts.  
B)	Fukushima (2003/0158679 A1), Anomaly detection system.

7.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

8.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

9.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN S AN/Primary Examiner, Art Unit 2483